     Case 3:21-cv-00239-K Document 1 Filed 02/03/21                  Page 1 of 9 PageID 1




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 Lititia Walden, individually and on behalf of all others
 similarly situated,                                                    Civil Action No:
                                           Plaintiff,
                                                                         CLASS ACTION
                                                                          COMPLAINT

                                                                          DEMAND FOR
                                                                           JURY TRIAL




        -v.-
 Midland Credit Management, Inc. and
 John Does 1-25,

                                       Defendants.

       Plaintiff Lititia Walden (hereinafter, “Plaintiff”), a Texas resident, brings this Class Action

Complaint by and through her attorneys, Stein Saks PLLC against Defendant Midland Credit

Management, Inc. (hereinafter “Defendant MCM”), individually and on behalf of a class of all

others similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon

information and belief of Plaintiff’s counsel, except for allegations specifically pertaining to

Plaintiff, which are based upon Plaintiff's personal knowledge.

                                        INTRODUCTION

       1.      Congress enacted the Fair Debt Collection Practices Act (the “FDCPA” or the “Act”)

   in 1977 in response to the "abundant evidence of the use of abusive, deceptive, and unfair debt

   collection practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was

   concerned that "abusive debt collection practices contribute to the number of personal

   bankruptcies, to material instability, to the loss of jobs, and to invasions of individual privacy."

                                                                                                     1
 Case 3:21-cv-00239-K Document 1 Filed 02/03/21                   Page 2 of 9 PageID 2



Id. Congress concluded that "existing laws…[we]re inadequate to protect consumers," and that

"'the effective collection of debts" does not require "misrepresentation or other abusive debt

collection practices." 15 U.S.C. §§ 1692(b) & (c).

   2.      Congress explained that the purpose of the Act was not only to eliminate abusive

debt collection practices, but also to "insure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). After

determining that the existing consumer protection laws ·were inadequate. Id § l692(b), Congress

gave consumers a private cause of action against debt collectors who fail to comply with the

Act. Id. § 1692k.

                               JURISDICTION AND VENUE

   3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any state law claims in this

action pursuant to 28 U.S.C. § 1367(a).

   4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

where a substantial part of the events or omissions giving rise to the claim occurred.

                                NATURE OF THE ACTION

   5.      Plaintiff brings this class action on behalf of a class of Texas consumers under § 1692

et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt Collections

Practices Act ("FDCPA"), and

   6.      Plaintiff is seeking damages and declaratory relief.
 Case 3:21-cv-00239-K Document 1 Filed 02/03/21                  Page 3 of 9 PageID 3



                                           PARTIES

   7.      Plaintiff is a resident of the State of Texas, County of Dallas, with an address 1315

Riverchase Drive, Apt. 1223, Coppell, TX 75019.

   8.      Defendant MCM is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA can be served process upon its registered agent,

Corporation Service Company d/b/a CSC-Lawyers Inco at 211 East 7th Street, Suite 620, Austin,

Texas 78701.

   9.      Upon information and belief, Defendant MCM is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due another.

   10.     John Does l-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery and

should be made parties to this action.

                                    CLASS ALLEGATIONS

   11.     Plaintiff brings this claim on behalf of the following class, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

   12.     The Class consists of:

           a. all individuals with addresses in the State of Texas;

           b. to whom Defendant MCM sent a collection letter attempting to collect a

               consumer debt;

           c. that deceptively implies that a settlement offer will only be renewed under limited

               circumstances;

           d. which letter was sent on or after a date one (1) year prior to the filing of this

               action and on or before a date twenty-one (21) days after the filing of this action.
 Case 3:21-cv-00239-K Document 1 Filed 02/03/21                  Page 4 of 9 PageID 4



   13.      The identities of all class members are readily ascertainable from the records of

Defendants and those companies and entities on whose behalf they attempt to collect and/or

have purchased debts.

   14.      Excluded from the Plaintiff Class are the Defendants and all officer, members,

partners, managers, directors and employees of the Defendants and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate

families.

   15.      There are questions of law and fact common to the Plaintiff Class, which are common

issues that predominate over any issues involving only individual class members. The principal

issue is whether the Defendants' written communications to consumers, in the forms attached as

Exhibits A, violate 15 U.S.C. §§ 1692e.

   16.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

Plaintiff Class defined in this Complaint. The Plaintiff has retained counsel with experience in

handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

nor her attorneys have any interests, which might cause them to not vigorously pursue this

action.

   17.      This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

well-defined community interest in the litigation:

            a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

               that the Plaintiff Class defined above is so numerous that joinder of all members

               would be impractical.
 Case 3:21-cv-00239-K Document 1 Filed 02/03/21                Page 5 of 9 PageID 5



          b. Common Questions Predominate: Common questions of law and fact exist as

              to all members of the Plaintiff Class and those questions predominate over any

              questions or issues involving only individual class members. The principal issue

              is whether the Defendants' written communications to consumers, in the forms

              attached as Exhibit A violate 15 § l692e.

          c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

              The Plaintiff and all members of the Plaintiff Class have claims arising out of the

              Defendants' common uniform course of conduct complained of herein.

          d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

              class members insofar as Plaintiff has no interests that are adverse to the absent

              class members. The Plaintiff is committed to vigorously litigating this matter.

              Plaintiff has also retained counsel experienced in handling consumer lawsuits,

              complex legal issues, and class actions. Neither the Plaintiff nor her counsel have

              any interests which might cause them not to vigorously pursue the instant class

              action lawsuit.

          e. Superiority: A class action is superior to the other available means for the fair

              and efficient adjudication of this controversy because the individual joinder of

              all members would be impracticable. Class action treatment will permit a large

              number of similarly situated persons to prosecute their common claims in a single

              forum efficiently and without unnecessary duplication of effort and expense that

              individual actions would engender.

   18.    Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff
 Case 3:21-cv-00239-K Document 1 Filed 02/03/21                  Page 6 of 9 PageID 6



Class predominate over any questions affecting an individual member. A class action is superior

to other available methods for the fair and efficient adjudication of the controversy.

   19.      Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).

                                   FACTUAL ALLEGATIONS

   20.      Plaintiff repeats, reiterates and incorporates the allegations contained in the

foregoing paragraphs with the same force and effect as if the same were set forth at length herein.

   21.      Some time prior to February 6, 2020, an obligation was allegedly incurred to

Synchrony Bank, PayPal.

   22.      The obligation arose out of a transaction involving a debt incurred by Plaintiff with

Synchrony Bank, PayPal which Plaintiff incurred primarily for personal, family or household

purposes.

   23.      The alleged Synchrony Bank, PayPal obligation is a "debt" as defined by 15 U.S.C.§

1692a(5).

   24.      Synchrony Bank, PayPal is a "creditor" as defined by 15 U.S.C.§ 1692a(4).

   25.      On a date better known to Defendants, Synchrony Bank, PayPal contracted the

Defendant MCM to collect the alleged debt.

   26.      Defendants collect and attempt to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of creditors using the United

States Postal Services, telephone and internet.

                          Violation – February 6, 2020 Collection Letter
 Case 3:21-cv-00239-K Document 1 Filed 02/03/21                    Page 7 of 9 PageID 7



    27.     On or about February 6, 2020, Defendant sent the Plaintiff a collection letter (the

“Letter”) regarding the alleged debt owed to Synchrony Bank, PayPal. A true and correct copy

of the Letter is attached hereto as Exhibit A.

    28.     The letter offers a settlement option to pay 40% of the full account balance.

    29.     Underneath the settlement options, the letter states in pertinent part: “The discount

offer outlined in this letter is guaranteed through the referenced expiration date. After this

date, we reserve the right to modify the settlement offer, or revoke it entirely. We are not

obligated to renew this offer. Under limited circumstances, Midland Credit Management, Inc.

can extend the expiration date of this offer.”

    30.     The statement “we are not obligated to renew this offer,” implies that the offers are

for a limited time and that they may not exist in the future.

    31.     In addition, the letter states that extensions of the settlement offer will only occur

under limited circumstances.

    32.     The statement implies a false sense of urgency that these offers will not be renewed

in the future and Plaintiff should accept now or they will not be offered in the future.

    33.     Yet, upon information and belief, Defendant is aware that they routinely send similar

settlement offers even after stating in their letters that they will only send settlement offers under

limited circumstances and that they are not obligated to renew the offer.

    34.     The letter is deceptive by implying that the offer may not be renewed when

Defendant intended to send future letters with the same offers in subsequent months.

    35.     As a result of Defendant’s deceptive, misleading and unfair debt collection practices,

Plaintiff has been damaged.

                             COUNT I
      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
 Case 3:21-cv-00239-K Document 1 Filed 02/03/21                 Page 8 of 9 PageID 8



                                    15 U.S.C. §1692e et seq.

    36.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

above herein with the same force and effect as if the same were set forth at length herein.

    37.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

    38.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

misleading representation or means in connection with the collection of any debt.

    39.     Defendant violated said section by:

            a. Making a false and misleading representation in violation of but not limited to

                §1692e (10).

    40.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated Section 1692e, et seq. of the FDCPA and is entitled to actual damages, statutory

damages, costs and attorneys’ fees.


                                  DEMAND FOR TRIAL BY JURY

    41.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

a trial by jury on all issues so triable.

                                      PRAYER FOR RELIEF

    WHEREFORE, Plaintiff Lititia Walden, individually and on behalf of all others similarly

situated, demands judgment from Defendant MCM, as follows:

    1.      Declaring that this action is properly maintainable as a Class Action and certifying

Plaintiff as Class representative, and Raphael Deutsch, Esq. as Class Counsel;

    2.      Awarding Plaintiff and the Class statutory damages;

    3.      Awarding Plaintiff and the Class actual damages;
 Case 3:21-cv-00239-K Document 1 Filed 02/03/21                 Page 9 of 9 PageID 9



   4.       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

expenses;

   5.       Awarding pre-judgment interest and post-judgment interest; and

   6.       Awarding Plaintiff and the Class such other and further relief as this Court may deem

just and proper.

                                                 Respectfully Submitted,

                                                 /s/ Raphael Deutsch
                                                 Stein Saks, PLLC
                                                 By: Raphael Deutsch
                                                 285 Passaic Street
                                                 Hackensack, NJ 07601
                                                 Phone: (201) 282-6500
                                                 Fax: (201) 282-6501
                                                 Pending Pro Hac Vice Application
